    Case 20-00018-LA11        Filed 03/17/21   Entered 03/17/21 11:28:33   Doc 475     Pg. 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
                                          Minute Order
Hearing Information:
                                                                                                      0
                Debtor:   VESTAVIA HILLS, LTD.
         Case Number:     20-00018-LA11        Chapter: 11
   Date / Time / Room:    THURSDAY, MARCH 18, 2021 02:00 PM DEPARTMENT 2
    Bankruptcy Judge:     LOUISE DeCARL ADLER
     Courtroom Clerk:     KAREN FEARCE
      Reporter / ECR:     TRISH CALLIHAN
Matters:
      1) SECOND INTERIM APPLICATION FOR COMPENSATION FOR SULLIVAN HILL REZ & ENGEL, A
         PROFESSIONAL LAW CORPORATION , DEBTOR'S ATTORNEY , PERIOD: 5/1/2020 TO 11/30/2020, FEE:
         $ 901,146, EXPENSES: $5,833.28. FILED BY JAMES P. HILL


      2) SECOND INTERIM APPLICATION FOR COMPENSATION FOR CAMPBELL PARTNERS , LLC,
         SPECIAL LITIGATION COUNSEL , PERIOD: 5/1/2020 TO 11/30/2020, FEE: $ 28,950.


      3) SECOND INTERIM APPLICATION FOR COMPENSATION FOR HARBUCK KEITH & HOLMES, LLC,
         SPECIAL ALABAMA LICENSING AND REGULATORY COUNSEL , PERIOD: 5/1/2020 TO 11/30/2020,
         FEE: $ 52,890, EXPENSES: $ 5,534.75. FILED BY JAMES P. HILL


      4) SECOND INTERIM APPLICATION FOR COMPENSATION FOR VIRGINIA MOORE -BELL, TRUSTEE
         APPOINTED AND COURT APPROVED PATIENT CARE OMBUDSMAN PROFESSIONAL , PERIOD:
         5/1/2020 TO 11/30/2020, FEE: $ 949.42, FILED BY JAMES P. HILL


      5) SECOND INTERIM APPLICATION FOR COMPENSATION FOR ELISABETH EISNER , SPECIAL
         COUNSEL, PERIOD: 5/1/2020 TO 11/30/2020, FEE: $ 19,030, EXPENSES $3,806 FILED BY JAMES P.
         HILL


      6) SECOND INTERIM APPLICATION FOR COMPENSATION FOR BAKER TILLY US , LLP,
         ACCOUNTANT FOR DEBTOR , PERIOD: 5/1/2020 TO 11/30/2020, FEE: $40,620;
         EXPENSES $ 74.20, FILED BY JAMES P. HILL



Appearances:
       Appearances excused.




Page 1 of 2                                                                          3/17/2021 11:23:28AM
    Case 20-00018-LA11        Filed 03/17/21     Entered 03/17/21 11:28:33       Doc 475    Pg. 2 of 2


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
                                             Minute Order
(continue)..20-00018-LA11          THURSDAY, MARCH 18, 2021 02:00 PM
Disposition:                                                                                    0

       1-6) Tentative Ruling of the Court is affirmed. Appearance of Counsel is excused.




Page 2 of 2                                                                                3/17/2021 11:23:28AM
